PER CURIAM.
Plaintiff was superintendent of schools of Clark county from January I, 1933, to- January 1, 1935. Plaintiff brings this action to recover mileage on the basis provided prior to the enactment of chapter 70, Raws 1933, and after submitting -her bills for mileage to the county on the basis provided- in the 1933 law. The case is governed by the rulings of this- court in the -cases of Clark v. Board of County Commissioners, 267 N. W. 138; Swartz v. Kingsbury County, 267 N. W. 140.
The judgment appealed from, is reversed.
All the Judges concur.